DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding claim 3:
Lines 5-6 recites “based on instruction information”; since instruction information is introduced in line 2, the examiner suggests changing to “based on the instruction information”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2019/0150110 A1).
Regarding claims 1 and 6:
Ko discloses a user terminal comprising: 
a receiving section (RF module 4530 as shown in figure 45, para. 0390-0392) that receives pattern information indicating whether or not a synchronization signal block is transmitted in each of a plurality of transmission candidate positions within a group of transmission candidate positions of the synchronization signal block (receive a second synchronization signal block indicator indicating a position at which a transmission synchronization signal block is transmitted on the frequency band equal to  or less than the specific value using a bitmap of which each bit corresponds to a candidate synchronization signal block position and receive a synchronization signal block based on the second synchronization signal block indicator, para. 0015,0020), and group information indicating a method of applying the pattern information to each of a plurality of groups (a processor configured to receive a message including a synchronization signal block group indicator, which indicates one or more synchronization signal block groups containing at least one transmission synchronization signal block, among a plurality of synchronization signal block groups, para. 0013, 0017-0018); and 
a control section (processor 4510 as shown in figure 45, para. 0390-0392) that controls, based on the group information, and of determining the plurality of transmission candidate positions within the particular group according to the pattern 
(11110000) (11110000)
(00000000) (00000000)
(00000000) (00000000)
(00000000) (11110000)
According to Table 4, it is able to know that SS blocks are included in SS bursts #0, #1, and #7 via the 8-bit bitmap and it is able to know that 4 SS blocks are included in each SS burst via the additional information, para. 0228-0230, 0234).
Ko fails to explicitly disclose based on the group information, one of assuming that the synchronization signal block is transmitted in all transmission candidate positions within a particular group.
Although Ko do not specifically disclose one of assuming that the synchronization signal block is transmitted in all transmission candidate positions within a particular group, such limitation are merely a matter of design choice and would have been obvious in the device of Ko.  Ko discloses the second synchronization signal block indicator indicating a position at which a transmission synchronization signal block is transmitted on the frequency band equal to or less than the specific value using a bitmap of which each bit corresponds to a candidate synchronization signal block position (para. 0020).  The limitation of assuming the synchronization signal block is .

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yuan et al. (US 2020/0177345 A1) discloses a synchronization signal block indication method, synchronization signal block determining method.
Liu et al. (US 10,892,870 B2) discloses a communication of common control blocks.
Yoon et al. (US 2020/0229113 A1) discloses a method and apparatus for indication of synchronization signal block.

Ly et al. (US 2019/0081721 A1) discloses an indication of transmitted SS blocks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/8/2021